Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-8, 10-12, 14-16, 18, and 20-25 are allowed. 
The following is an examiner’s statement of reasons for allowance: The closest prior art of record are George (USPGPUB 2017-12-356), Butzen (USPGPUB 20120090443), and Elliston (USPGPUB 20110271815) which teach various aspects of a saw blade having the features as set forth in the claims and noted in the previous Office action mailed on 6/23/21.  However, in view of the most recent amendments, none of the references, alone or in combination, disclose that the saw blade includes “the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth…the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during cutting operations” of Claim 1, and “the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth…the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during cutting operations” of Claim 8, and “the first cutting tooth including a protrusion extending from an end of the relief surface of the first cutting tooth, the second cutting tooth does not include a protrusion on the relief surface of the second cutting tooth….the protrusion of the first cutting tooth is configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during cutting operations” of claim 16.  As noted in the previous action, the combination of George and Butzen  are configured to inhibit a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during cutting operations.  However, there is no teaching in these or any other pertinent prior art of having only a first tooth have the protrusion and having the second tooth not having such a protrusion.  Several references were found in an updated search having a protrusion on one tooth and no protrusion on a second tooth which trails the first tooth.  For example see USPN 5361665 Sonefors.  In this reference teeth 1 and 2 have a generally straight profile with no protrusion.  However teeth 4 have what may be considered a protrusion thereon.  However, the protrusions generally slope downwardly and could not be said to be configured for inhibit[ing] a nail from entering the first gullet and contacting the rake surface of the second cutting tooth during cutting operations.  Furthermore, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 8 and 16.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO A AYALA whose telephone number is (571)270-5336.  The examiner can normally be reached on Monday-Friday 9am-5pm Eastern standard.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FERNANDO AYALA/
Examiner, Art Unit 3724

	
/EVAN H MACFARLANE/Examiner, Art Unit 3724